Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Response to Arguments
Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that the prior art does not teach the claimed invention, Examiner has carefully considered but not found persuasive. 
Applicant argues that Kojima holds the workpiece (131) before cutting the spindle rather than a machined portion cut off by the spindle (Arguments, page 6). However, Examiner respectfully points out that Kojima discloses that in one mode of operation, the workpiece is held by means of the chuck 103(b), and the loading apparatus opens and releases; see Col. 14, lines 45-49 and Col. 15, lines 1-7. Then, the hand (119) of the loading apparatus is positioned in the waiting position XX1; see Col. 15, lines 28-31 and Col. 17, lines 10-32. Kojima also discloses that the machined portion of the workpieces may also be supported by the hands of the loading apparatus after the machine portion is separated from the remaining raw portion; see Col. 19, lines 30-62. Kojima also discloses that the loading apparatus may be used to delivery workpieces between operations, i.e. both a raw portion and a machined portion; see Col. 20, lines 20-46 and Col. 17, lines 39-55. Thus, the functional language of the controller performing these operations is met by the prior art. 
Examiner has withdrawn the previous 112(f) claim interpretation of the recited controller after an updated consideration of the claimed invention following the submission of amendments.
Claim Objections
Claim 6 is objected to because of the following informalities:  Please delete the first “the” in the limitation reciting “a differential value of the any of the…”. Examiner believes a typographical error was made when amending the claim. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Please amend “cut off by the spindle” to read “cut off by the tool” in the amended limitation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, and 7-9 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Kojima (US 5168609).
Regarding claim 1, Kojima discloses collecting mechanism for collecting a machined portion to be cut off from a material (see Figures 7 and 24) through turning machining using a spindle (see spindles, Col. 4, lines 1-7), comprising:
a holding unit (loading apparatus 109A having a hand 119; see also Figure 24) having a pair of arms (clamp portions 141a, 141b), the holding unit being for sandwiching the machined portion (131, Figure 24) with the pair of arms (see Figures 7, 24; see also Col. 12, lines 32-36; Examiner notes that some cited portions are of an alternative embodiment, however the operational use of the hand 119 is similarly described to hold the workpiece 131, see at least Col 17, lines 56-68), 
the holding unit (109A) being switchable between a holding state (Figure 24) in which the pair of arms (141a, 141b) is closed so as to be in contact with a circumferential surface of the machined portion (131) cut off by the spindle and non-supported by the spindle to thereby sandwich the machined portion (wherein the machined portion of each workpiece 131 is cutoff, each arm 117 of holding unit 109A is turned and driven in direction of XL; see direction XL in at least Figures 7, 8, and 24, i.e. the arm is pivoted away; wherein the machined portions of the workpieces, i.e. the cut off portions, are supported by the hands of the holding apparatus 109A, i.e. not in combination with spindles 103a, 105a; see Col. 19, lines 30-62)and 
a standby state in which the pair of arms is open (wherein arms 141a, 141b move along arrows XS and XR, i.e. between a closed and open standby state, see Figure 24 and Col. 18 lines 13-15) so as to surround the circumferential surface of the machined portion to be cut off by the tool and to be non-supported by the spindle with a space between the pair of arms and the circumferential surface of the machined portion (wherein the surrounding of the surface of the workpiece takes place when the arms 141a, 141b are opened along arrows XS and XR, and spaced away therefrom in waiting position XX1; Col. 17, lines 10-32, Col. 19, lines 3-12) to be cut off by the tool and to be non-supported by the spindle (wherein the hand 119 of the holding apparatus 109a is released and moves to the waiting position, see Figure 11, when workpiece 131 is held by chucks for machining, i.e. cutting, see Col. 15, lines 4-13; see Col. 18, lines 54-57 and Col. 19, lines 6-11; Col. 14, line 49-Col. 15, line 7; see also Col. 17, lines 18-28; furthermore, wherein under broadest reasonable interpretation of the functionally recited claim language, the prior art teaches this claim limitation because the arms 141a, 141b pivot/rotate about arrows XS and XR to first load, grip, and carry a workpiece that is to be machined and subsequently released from the spindles; wherein the loading apparatus is also on standby to reload the spindles; see also see Col. 20, lines 20-46 and Col. 17, lines 39-55); and
a controller for controlling driving of the holding unit,
wherein
the controller monitors whether cutting-off of the machined portion has been completed to keep the holding unit in the standby state before completion of the cutting-off, and to switch the holding unit from the standby state to the holding state at a time of completion of the cutting-off (Examiner acknowledges the functional language imparted into the claimed controller; wherein Col. 3, lines 6-20 disclose the controlling of the movement of the spindle stock; wherein there are several operations within the method, such that the workpiece is brought to the holding chucks via loading and unloading units 109A, 109B, followed by  a cutting operation; wherein the hands 119 are in a waiting position and at the end of a cutting operation, the hands 119 are brought into contact to move and grip the workpiece 131; see at least Col. 6, lines 43-68, Col. 19, lines 35-58 and Col. 20, lines 32-46).
Regarding claim 2, all of the limitations recited in claim 1 are anticipated by Kojima. Kojima further discloses wherein each of the arms in pair includes a main arm body (141a, 141b), and one or more rollers mounted on the main arm body, the roller being rollable on the circumferential surface of the machined portion (wherein Col. 17, lines 56-68 disclose the hand 119 provided with rollers, see Figure 24; see rollers 141k, 141g, 141m, 141f, 141e as well as Col. 18, lines 1-22).
Regarding claim 5, all of the limitations recited in claim 1 are anticipated by Kojima. Kojima further discloses a cutting determination sensor for measuring a physical quantity that depends on at least one of a rotation resistance of a spindle that rotatably holds the material and a cutting resistance in cutting the material, wherein the controller determines a time of completion of the cutting-off of the machined portion, based on the physical quantity measured by the cutting determination sensor (wherein torque is a measurement of the rotating force of a motor; wherein Kojima discloses one spindle driving motor control means is driven, and one spindle driving motor is rotated at a predetermined torque; whereby the rotational angular velocity quantity of the workpiece spindles is controlled by the spindle driving motor rotating and driving at the predetermined toque in order to prevent torsional torque from acting on the workpiece, see Col. 4, lines 2-23 and 38-42; see also Col. 6, lines 48-50, Col. 14, lines 28-44, Col. 24, lines 9-28, Figure 91 regarding the detecting portions, Figure 115 regarding the control portion, Col. 48, line 50-Col 49, line 13 regarding sensors and comparing portions, including the driving motor control portions; see also Col. 65, lines 33-38, Col. 68, lines 1-17 disclosing the coordinates of the cutting tool are measured and monitored, wherein Col. 68, lines 30-40 disclose that the coordinate system control can be used for any purpose within the programming, i.e. within the apparatus of Figure 24).
Regarding claim 7, all of the limitations recited in claim 1 are anticipated by Kojima. Kojima further discloses a multiple-degree-of-freedom robot installed inside a machine chamber, wherein the holding unit is attached as an end effector to the robot (please refer to loading unit 109A in Figures 5-7; wherein Figure 115 has robot control portion 321 for handling robot 332; see also Col. 65, lines 26-32).
Regarding claim 8, all of the limitations recited in claim 1 are anticipated by Kojima. Kojima further discloses wherein the controller controls the holding unit such that the holding unit collects a residual material that is a material left behind after the machined portion is cut off (wherein there is a raw portion that is cut off from workpiece 131; see also Col. 18, lines 54-68, Col. 19, lines 31-49).
Regarding claim 9, Kojima discloses a method for collecting a machined portion to be cut off from a material through turning machining using a spindle (see Figures 4 and 27, as well as Col. 4, lines 1-7), comprising:
monitoring, during cutting machining relative to the machined portion, whether cutting-off of the machined portion is completed (wherein the workpiece is cut off by a cutting off tool, see Col. 20, lines 20-32; wherein the machining program is analyzed to obtain tool pass data being executed at the time, see Col. 67, lines 48-56), and
driving a holding unit (109a), based on a result of monitoring, 
such that the holding unit having a pair of arms (141a, 141b; see Figures 7, 24, 26) is opened such that the pair of arms surround a circumferential surface of the machined portion to be cut off by a tool and to be non-supported by the spindle with a space between the arms and the circumferential surface of the machined portion before completion of the cutting-off (wherein the surrounding of the surface of the workpiece takes place when the arms 141a, 141b are opened along arrows XS and XR, and spaced away therefrom in waiting position XX1; Col. 17, lines 10-32, Col. 19, lines 3-12; Figure 24 and Col. 18 lines 13-15), and 
such that the holding unit is closed at a time of completion of the cutting-off such that the pair of arms is in contact with the circumferential surface of the machined portion cut off by the spindle and non-supported by the spindle to thereby sandwich the machined portion (wherein the machined portion of each workpiece 131 is cutoff, each arm 117 of holding unit 109A is turned and driven in direction of XL; see direction XL in at least Figures 7, 8, and 24, i.e. the arm is pivoted away; wherein the machined portions of the workpieces, i.e. the cut off portions, are supported by the hands of the holding apparatus 109A, i.e. not in combination with spindles 103a, 105a; see Col. 19, lines 30-62; wherein the hands 119 of the loading units 109A, 109B are actuated to and from a workpiece during operation in order to remove, reposition, or grasp the machined portion; see at least Col. 19, lines 32-49; wherein the clamps of each hand are opened and closed, see Col. 19, lines 12-30 and 56-62; see also Col. 14, line 68-Col. 15, line 3; see also Col. 17, lines 18-28; see Col. 4, lines 2-23 and 38-42; see also Col. 6, lines 48-50, Col. 14, lines 28-44, Col. 24, lines 9-28, Figure 91 regarding the detecting portions, Figure 115 regarding the control portion, Col. 48, line 50-Col 49, line 13 regarding sensors and comparing portions, including the driving motor control portions; see also Col. 65, lines 33-38, Col. 68, lines 1-17 disclosing the coordinates of the cutting tool are measured and monitored, wherein Col. 68, lines 30-40 disclose that the coordinate system control can be used for any purpose within the programming, i.e. within the apparatus of Figure 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (US 5168609) in view of Isusi (US 10786887). 
Regarding claim 3, all of the limitations recited in claim 2 are anticipated by Kojima. Kojima further discloses wherein the holding unit has an opening/closing actuator for linearly advancing and retreating the pair of arms in a width direction of the holding unit (please see driving cylinder 139, Figure 24; see also Col. 19, lines 3-11 and 7-30). 
However, Kojima does not explicitly teach that each arm (141a, 141b) has two rollers. Specifically, Kojima does not explicitly teach each of the arms (141a, 141b) in pair has two of the rollers linearly disposed on the arm in a height direction of the holding unit.
However, from the same or similar field of endeavor, Isusi (US 10786887) teaches each of the arms in pair has two of the rollers linearly disposed on the arm in a height direction of the holding unit (wherein there are two clamping arms 3, 4, provided with roller bodies 7, 8, 9, and 10; see also Col. 6, lines 10-17 and 38-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement additional rollers on the clamps of Kojima, as taught by Isusi. Both Kojima and Isusi are directed towards structures which grip workpieces within a cutting system, see Isusi Col. 5, lines 1-8 and 31-34. The additional roller bodies of Isusi would provide supplemental structure for grasping a workpiece using the existing roller technique of both references. This modification would be recognized as using a known technique, i.e. additional roller bodies in a workpiece gripping clamp, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 4, all of the limitations recited in claim 3 are rejected by the teachings of Kojima in view of Isusi. Modified Kojima further teaches wherein at least a surface of the main arm body, the surface being opposed to another main arm body, is curved or bent so as to be convex in a direction departing from the other main arm body (please see areas A and B in Reference Drawing 1).


    PNG
    media_image1.png
    408
    443
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 6, all of the limitations recited in claim 4 are rejected by the teachings of Kojima in view of Isusi. Modified Kojima further teaches wherein the cutting determination sensor includes a sensor that measures any of a torque of a rotation motor of the spindle, a current of the rotation motor, a torque of a moving motor of a tool post that holds the tool, a current of the moving motor, and a distortion of the tool (wherein Kojima discloses one spindle driving motor control means is driven, and one spindle driving motor is rotated at a predetermined torque; whereby the rotational angular velocity quantity of the workpiece spindles is controlled by the spindle driving motor rotating and driving at the predetermined toque in order to prevent torsional torque from acting on the workpiece, see Col. 4, lines 2-23 and 38-42; see also Col. 6, lines 48-50, Col. 14, lines 28-44; see also Col. 48, lines 50-68 regarding sensors and comparing portions), and
the controller determines a time at which a differential value of the any of the torque of the rotation motor of the spindle, the current of the rotation motor, the torque of the moving motor of the tool post that holds the tool, the current of the moving motor, and the distortion of the tool measured by the cutting determination sensor becomes equal to or less than a threshold that is a predetermined negative value as a time of completion of the cutting-off of the machined portion (please refer to Col. 4, lines 10-15 regarding the predetermined torque; see also Col. 23, lines 55-58, Col. 54, lines 3-6, Col. 59, lines 7-12; wherein following the steps which cut a workpiece, the clamping portions are used to grip and maneuver the workpiece; whereby the rotational angular velocity quantity of the workpiece spindles is controlled by the spindle driving motor rotating and driving at the predetermined toque in order to prevent torsional torque from acting on the workpiece, see Col. 4, lines 2-23 and 38-42; see also Col. 6, lines 48-50, Col. 14, lines 28-44, Col. 24, lines 9-28, Figure 91 regarding the detecting portions, Figure 115 regarding the control portion, Col. 48, line 50-Col 49, line 13 regarding sensors and comparing portions, including the driving motor control portions; see also Col. 65, lines 33-38, Col. 68, lines 1-17 disclosing the coordinates of the cutting tool are measured and monitored, wherein Col. 68, lines 30-40 disclose that the coordinate system control can be used for any purpose within the programming). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723